UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2015


In Re:   KIRBY LOREN AMLEE,

                Petitioner.




   On Petition for Writ of Mandamus. (1:09-cv-00550-NCT-DPD;
            1:06-cr-00376-NCT-1; 1:06-cr-00424-NCT-1)



Submitted:   December 17, 2009          Decided:   December 23, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kirby Loren Amlee, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kirby Loren Amlee has filed a petition for writ of

mandamus    seeking     an   order      from   this     court     disqualifying       the

district court judge.           We conclude that Amlee is not entitled to

mandamus relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                  In re First Fed. Sav. &

Loan   Ass’n,    860    F.2d     135,    138    (4th    Cir.      1988).       Further,

mandamus    is   a     drastic    remedy       and    should      only    be   used   in

extraordinary circumstances.             Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir.   1987).        Mandamus    may    not    be    used    as   a   substitute      for

appeal.     In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).

            The relief sought by Amlee is not available by way of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                             We

dispense    with      oral     argument       because       the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      PETITION DENIED



                                           2